Citation Nr: 1641582	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  14-03 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dental trauma to tooth #19 for dental treatment purposes, and secondary service connection for tooth #18 based on use as part of the bridge used to replace #19.

2.  Entitlement to an evaluation in excess of 40 percent for a seizure disorder.

3.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability (TDIU).

(The issue of entitlement to waiver of recovery of an overpayment of disability compensation benefits, in the amount of $8,799.52, is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active U.S. Navy service from November 1975 to November 1979.

This appeal initially came before the Board of Veterans Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in April 2010 (dental trauma) and September 2011 (increased rating, seizure disability; TDIU).  

For the reasons set forth in the discussion, below, the Board finds that the claims on appeal are more accurately stated as listed on the title page of this decision.

The Board Remanded the claims addressed in this appeal in November 2015 so that the Veteran could be afforded a requested hearing before the Board.  The requested Board hearing was scheduled in March 2016.  The Veteran's mother contacted VA prior to the hearing date, and stated that the Veteran was unable to attend the scheduled hearing.  However, the Veteran's mother stated she did not know when the Veteran would be able to attend a hearing.  The Veteran has not contacted VA to reschedule the hearing.  The request is considered withdrawn.

The Veteran's claims file is entirely electronic.

The claim for an evaluation in excess of 40 percent for seizure disorder disability  and the claim for TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  During service, tooth #19 was treated for a fractured filling in 1978, and then extracted in June 1979.

2.  The available service dental and medical treatment records are not consistent with the Veteran's reports of the circumstances of dental trauma in service, so the Veteran's assertions of dental trauma do not place the evidence in equipoise.   


CONCLUSION OF LAW

The criteria for service connection for dental trauma to tooth #19, for purposes of entitlement to dental treatment eligibility, are not met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. § 3.303, 3.381, 4.150, 17.161 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With regard to the claim addressed in this decision, the RO sent the Veteran a VCAA-compliant notice letter in July 2008.  

The Veteran has not asserted or demonstrated any error in VCA notice, nor has his representative identified any defect in the notice in this case.  The record does not disclose any defect in notice.  If there was any defect in the notice, the Veteran was not prejudiced by such defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board concludes that all required notice has been given to the Veteran.

The record reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran has been obtained.  Records from the Social Security Administration (SSA) have been obtained.

The Veteran was also afforded appropriate VA examinations to address his claim.  In addition, the Veteran was afforded an opportunity for a hearing before the Board, but did not appear at the hearing and has not attempted to reschedule.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim. The Board is also unaware of any such evidence.  As such, the Board finds that VA has fulfilled its duty to assist the Veteran in the development of his claim.  Accordingly, the Board will address the merits of the Veteran's claim.

Claim for service connection for dental trauma for treatment purposes

In his July 2008 statement, the Veteran states that he is entitled to service connection for a tooth that was hit when an oxygen tank hit him in the face in 1979.  The Veteran did not identify the tooth by number, but noted that the filling already in the tooth was "knocked out" by the blow from the oxygen tank.  The Veteran further describes that the dentist then "busted" the tooth putting on a clamp.  Following extraction of the tooth in this incident, the Veteran was told that he needed a bridge.  

The Veteran's entrance dental examination discloses that the Veteran had a large filling in tooth #19.  In January 1978, the amalgam (filling) fractured.  The dental provider noted again that the filling in tooth #19 was done prior to service.  A temporary filling was placed, and the Veteran was advised to return.  There is no record of additional dental treatment in 1978.  In June 1979, tooth #19 was found to need extraction.  The tooth was extracted in early July 1979.  An undated notation on a "Dental Health Questionnaire" states, "needs Br[idge] #18-20."  The Veteran is seeks service connection for a tooth "lost" (extracted) in service.  Tooth #19 is the only tooth that service dental records shows was extracted in service,  Therefore, the Board has recharacterized the claim for service connection as due to dental trauma to specify tooth #19.  

The Veteran has also specified that he lost a tooth after service because it was damage by the dental treatment necessary to use it as a part of the bridge from #18 to #20 for replacement.  The Veteran's VA examination for purposes of this claim reflect that tooth #18 is now missing, so the issue of secondary is recharacterized as specifying tooth #18.

The Veteran reports that a bridge was provided by VA in 1980 or 1981.  Tooth #18 was later extracted in May 1994, by VA, according to the Veteran.  He alleges that VA "filed down" tooth #18 and tooth #20 to make the bridge from #18-#20, resulting in damage to those teeth.  

The regulation governing service connection for a missing tooth, for purposes of service connection solely for purposes of establishing eligibility for outpatient dental treatment, provides that the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry unless additional pathology developed after 180 days or more of active service.  38 C.F.R. § 3.381.

Treatable carious teeth, replaceable missing teeth dental, alveolar abscesses and periodontal disease (pyorrhea) are defined as not constituting disabling conditions for purposes of service connection, and may be considered service-connected only for purposes of eligibility for dental treatment.  38 C.F.R. § 3.381.

Dental disorders that are not compensable nonetheless may be service connected for purposes of eligibility for VA dental treatment.  VA regulations provide classes of eligibility, defining the circumstances under which treatment may be authorized.  These are designated Classes I, II, II(a), II(b), II(c), IIR, III, IV, V, and VI.  38 C.F.R. § 17.161.  The Veteran's circumstances regarding tooth #19 appear to be consistent with Class II.  In this case, the service treatment records show that the Veteran had been in service for more than 180 days when the filling in tooth #19 cracked and when tooth #19 was later extracted.  Therefore, the Veteran's tooth #19 falls within the definition of a service-connected noncompensable dental condition, for treatment purposes, under 38 C.F.R. § 3.381(e). 

Under Class II, those having a service-connected noncompensable dental condition shown to have been in existence at the time of a discharge from service that took place before October 1, 1981, may be authorized one-time correction of a noncompensable service-connected dental condition.  38 C.F.R. § 17.161(b)(2).  In this case, however, the Veteran has already been afforded one-time dental treatment, as shown by VA dental treatment records in 1980 and 1981.  

Thus, recognition that the Veteran qualified for Class II eligibility for dental treatment purposes will be of no benefit to the Veteran, since he has already received the one-time dental treatment to which he is entitled by virtue of Class II dental treatment eligibility status.  

The dental provider who treated the Veteran in service did not describe the circumstances which led to the fracture of the filling in tooth #18 during service, nor did the provider explain the circumstances that required extraction of that tooth in 1979.  The Veteran contends that he incurred dental trauma.  Unfortunately, the service treatment records, medical and dental, do not provide support for the Veteran's report of events.  

On VA examination conducted in March 2010, the Veteran apparently told the examiner that his electrical shock injury inservice "blew out" two filling from his teeth.  The records of the Veteran's electrical injury reflect that this incident occurred in late July 1979, after the dates recorded for evaluation and extraction of tooth #18 in late June 1978 and early June 1979.  No additional in-service dental treatment is recorded following the late July 1979 electrical injury.  The examiner concluded that the described electrical injury did not result in dental trauma (to tooth #19 or to filling of that tooth placed prior to service), and opined that tooth #18 (post-service) was lost as a result of caries, not "trauma" resulting from use of that tooth in a bridge.  

While the service treatment records do not indicate whether or not the Veteran suffered dental trauma to tooth #19, the records do not support the Veteran's assertions as to how he incurred trauma to tooth #19.  The Veteran reported pain following incidents in which a weight fell on his thighs, knee injury during playing softball, among other incidents of reported injury, but there is no record linking dental trauma to these injuries.  No further information about the circumstances of the Veteran's loss of tooth #19 in service is reasonably available.  

The Board further notes that the Veteran has received VA dental treatment based on determinations that his dental problems aggravate serious health concerns, including the Veteran's very low weight.  Additionally, the Veteran has received dental treatment to address trauma incurred during seizures resulting from the Veteran's service-connected seizure disability.

The Board finds that it is less than likely that the Veteran incurred a traumatic injury to that tooth in service.  The claim for dental trauma to tooth #19 for purposes of eligibility to dental treatment is denied.  Since the claim for service connection for tooth #19 is denied, service connection for tooth #18 as damaged by use in the bridge to restore #19 cannot be granted.  

The Board notes that, even if service connection for tooth #19 were granted, service connection for tooth #18 as secondary to loss of #19 would not be in order, since the dental process necessary to prepare a tooth for use of a bridge and the use of a bridge are not included within the definition of dental trauma for purposes of VA compensation or eligibility.  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  The post-service restorative dental care cannot, under these definitions, be considered "trauma" if such care given in-service would not constitute trauma.  

Thus, the claim for eligibility for dental treatment of tooth #19 as due to trauma in service and the claim that loss of tooth #18 is secondary to treatment of tooth #19 must be denied.  




ORDER

The claim for service connection for dental treatment eligibility purposes for trauma to tooth #19, and for service connection for tooth #18 as secondary to treatment of tooth #19, is denied.  


REMAND

With regard to the Veteran's claim for an increase for his seizure disorder, the clinical evidence in May 2014 and June 2014 discloses an increased number of possible minor seizure events, and discloses that the treating VA neurologist assessed the Veteran's seizure disorder as "under limited control."  In May 2014, the Veteran reported a "generalized spell" that the provider concluded was a seizure.  The provider opined that the Veteran's seizures were under limited control, possibly affected by medications required for other medical disabilities.   See May 2014 VA outpatient Neurology note.  The neurologist noted that the Veteran had called him to report a generalized seizure the week prior to the evaluation.  The provider changed the Veteran's medications and advised the Veteran to return in one month.  

In June 2014, the Veteran reported "a few spells" where his vision "shows a bunch of geometric shapes."  The Veteran reported seeing such shapes in the past before he had a generalized seizure.  The neurologist opined that these episodes could be auras, and should be completely controlled.  In contrast, the treating providers previously described the Veteran's seizure disability as "stable" and under good control.  

Unfortunately, the most recent neurology clinical evidence associated with the claims file is in June 2014, with the assessment that the seizure disability was under limited control.  The Board is unable to determine whether the increased severity continued, so as to warrant a higher rating or a staged rating, after the January 22, 2014 VA examination.  More recent clinical evidence should be obtained, and the Veteran should be afforded contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  

Then, the claim for TDIU should be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, especially neurology treatment records to the present. 

2.  Afforded the Veteran an opportunity to identify or submit any non-VA clinical records, especially records of emergency treatment or the like, and non-clinical records, such as log books of seizure activity or observations by others.  

3.  Afford the Veteran appropriate VA examination.  The examiner must review the claims file, especially reports of objective neurologic findings and medications prescribed.  All indicated tests and studies should be performed.  The examiner should describe each current symptom which is attributable to headaches, and differentiate the symports of epilepsy from the symptoms of the Veteran's other medical disorders, to the extent possible.  

The examiner should describe the frequency and severity of each symptom and describe the functional loss due to these symptoms.  In particular, the examiner should provide an estimate of the frequency of grand mal seizures and petit mal seizures.  

If there are periods when the symptoms were more severe than at other times, the examiner should describe the beginning and ending dates of fluctuations, to the extent clinically possible.  The examiner should describe the functional losses and industrial tasks impacted by the seizure disability.

The examiner should reference objective evidence or clinical findings that support the estimate of the frequency of grand mal seizures and petit mal seizures.  

4.  Then, readjudicate the appeal for a rating in excess of 40 percent for seizure disability and the claim for TDIU.  If any determination remains unfavorable to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


